

116 S1377 IS: To extend the effective date for the limitation on colocation and administration of veterans educational assistance State approving agencies, and for other purposes.
U.S. Senate
2021-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1377IN THE SENATE OF THE UNITED STATESApril 27, 2021Ms. Hirono (for herself and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo extend the effective date for the limitation on colocation and administration of veterans educational assistance State approving agencies, and for other purposes.1.Extension of effective date for limitation on colocation and administration of veterans educational assistance State approving agenciesSection 1024(b) of the Johnny Isakson and David P. Roe, M.D. Veterans Health Care and Benefits Improvement Act of 2020 (Public Law 116–315) is amended by striking on the date that is 180 days after the date of the enactment of this Act and inserting on September 30, 2022.